Citation Nr: 1213180	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for hiatal hernia, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to May 1982 and October 1990 to January 1991, with subsequent periods of active duty service in the National Guard from April 1986 to June 2003.  It also appears that the Veteran had active duty for training from July 16, 2001 to July 30, 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for GERD, hiatal hernia, and chronic fatigue syndrome.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for GERD, hiatal hernia, and chronic fatigue syndrome.  He originally sought service connection for stomach/intestinal problems in May 2003.  The RO granted service connection for fibromyalgia in August 2004 and assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  A 40 percent rating for fibromyalgia is assigned without or with fatigue, and contemplates sleep disturbance and irritable bowel symptoms.  Id.  The Veteran has specified, however, that he is seeking compensation for disabilities separate from his fibromyalgia.

The Veteran testified at the July 2011 Board hearing that the food prepared in Saudi Arabia during his service in 1990 was not cooked properly and he started to have abdominal pain and diarrhea at that time.  He further indicated that he continued to have intermittent bouts of pain and diarrhea after this.  He testified that he returned to Saudi Arabia in July 2001 and started to have abdominal problems again including diarrhea, and the problem persisted after service.  He specified that it felt like sharp pains and also a weighted pressure on his stomach.  He also complained of regurgitation and burning in the throat.  The Veteran submitted a buddy statement dated in February 2006 from a fellow service member noting the contaminated food prepared in Saudi Arabia when the Veteran's unit was deployed there.

The Veteran's DD-Form 214 shows that the Veteran served in the Desert Shield/ Storm Area of Responsibility from August 23, 1990 to September 1, 1990 and November 18, 1990 to December 18, 1990.  A Certification of Appreciation for serving at Prince Sultan Air Base from July 16, 2001 to July 29, 2001 also is of record and is consistent with the Veteran's testimony that he had active duty training in Saudi Arabia in July 2001.

Private treatment records show that in June 1991 the Veteran was seen with a six-week history of complaints of epigastric pain.  It was noted that he had no past history of any abdominal problems.  He underwent an endoscopy, which revealed severe gastritis.  A June 1991 upper GI series also showed spasticity of the duodenal bulb and a minimal hiatal hernia with associated Schatzki's ring and reflux.  A July 1991 assessment was non-ulcer dyspepsia, cause unclear. 

Service treatment records show that during a periodic physical in February 1995, the Veteran's stool was positive for occult blood; he also complained of a history of frequent indigestion and stomach, liver, and intestinal trouble.

A March 1999 private treatment record shows complaints of diarrhea and acidic stomach.  July 2001 treatment records note that the Veteran was deployed to Prince Sultan Air Base and was diagnosed with diarrhea.  In February 2002, it was noted that the Veteran had a bacterial infection.

On a July 2003 private treatment record the Veteran complained of stomach pain feeling like a "flat pressure pain."  He also felt like his abdomen was protruding.  A September 2003 colonoscopy showed diverticulosis; and a September 2003 upper GI series showed hiatus hernia and moderate gastritis.  An abdominal ultrasound and CT scan in September 2003 was normal.  The CT scan of the pelvis showed colon diverticula but was otherwise normal.  A September 2003 stomach biopsy also was negative for Helicobacter Pylori-like organisms.  In October 2003, a small bowel series was normal.  

VA treatment records dated in December 2002 and September 2003 also note complaints of increased fatigue with hallucinations and sleep apnea.  In February 2004, a private treatment record shows chronic gastritis.

The Veteran underwent a general VA examination in June 2004, which showed diagnoses of hiatal hernia with GERD, diverticulosis, chronic gastritis and dyspepsia, and spastic colon/ irritable bowel syndrome, but no etiology opinion was provided with respect to these disorders.

A May 2005 private rheumatology record notes that the Veteran had a history of gastrointestinal symptoms on Naproxen.  Private chiropractor notes dated in November 2005 and October 2007 also indicate that the Veteran had chronic fatigue.

In January 2008, a private physician noted that the Veteran was on several medications that can worsen fatigue including daytime Flexoril, diazepam, and hydroxyzine.  It also was noted that his fatigue was likely related to lack of good quality sleep along with use of sedating medication, and fibromyalgia itself.

A letter from a VA psychiatrist in November 2009 notes the Veteran had decreased energy.  A December 2009 letter from a VA physician also notes findings of fatigue.  August 2010 VA treatment records show continued treatment for GERD.  A general VA examination in December 2010 shows diagnoses of GERD and hiatal hernia and also notes increased fatigue from psychiatric diagnoses.  However, no etiology opinion was provided.

In light of the Veteran's assertions and the evidence of record, it remains unclear to the Board whether he has a current stomach disorder, including GERD, hiatal hernia, and/or chronic fatigue which are due to service, specifically service in Saudi Arabia.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination to address this question, which is crucial to the disposition of his claim. 38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also contends that he suffers from an undiagnosed illness, which he incurred during his periods of service in the first and second Persian Gulf Wars.  Accordingly, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

As previously noted, the Veteran's service records demonstrate that he served in the Southwest Asia Theater of operations during the first and second Persian Gulf Wars.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(e) , the Veteran's status as a "Persian Gulf Veteran" is confirmed.  Moreover, his service and post-service treatment records reflect that, both during and after his period of active duty, he has complained of various symptoms, including stomach problems.  Although there have been numerous diagnoses that could possibly explain the Veteran's stomach complaints, and other complaints of fatigue, including his service-connected fibromyalgia, in view of the Veteran's documented Gulf War service and his reports of symptoms persisting for more than six months, it remains unclear to the Board whether those conditions may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness, such as chronic fatigue syndrome or gastrointestinal disorder. 

Although general VA examinations were provided in June 2004 and December 2010, an etiology opinion was not provided with respect to the claimed disorders.  Consequently, the Board finds these examinations to be inadequate for the purposes of adjudicating the Veteran's claim.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand for an additional examination is necessary in order to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(4). 

It also is not clear if all of the Veteran's service treatment and personnel records have been associated with the claims file.  It appears that the Veteran's service treatment records from his second period of service have been obtained, but not the first period of service.  Some copies of service treatment and personnel records have been submitted, but there is no record that the RO has attempted to obtain the complete records from the NPRC.  As the case must be remanded for the above reasons, additional efforts should be made to ensure that the service treatment and personnel records from all periods of service have been added to the file.

The notice letter sent to the Veteran with respect to his chronic fatigue claim framed the issue as an increased rating claim (for fibromyalgia).  As the Veteran has stated that he is seeking service connection for a disability manifested by fatigue separate from his fibromyalgia, another letter should be sent framing the issue as service connection for chronic fatigue syndrome.

Last, the RO received evidence after the May 2010 statement of the case but prior to certification to the Board.  There is no indication that this evidence has been reviewed as no supplemental statement of the case was issued.  This must be addressed.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all records identified by the Veteran during his July 2011 Board hearing have been associated with the claims file.

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate the service connection claims for hiatal hernia, GERD, and chronic fatigue syndrome, to include as secondary to an undiagnosed illness; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

3.  Arrange for the Veteran to undergo a VA Persian Gulf examination to determine the nature and etiology of his current stomach/gastrointestinal problems, including GERD diverticulosis, gastritis, and hiatal hernia.  The Veteran is hereby advised that his failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

Based on a physical examination and comprehensive review of the claims file, please examine and evaluate this Veteran with Saudi Arabia service for any chronic disability pattern.  The Veteran has claimed a disability pattern related to stomach/gastrointestinal problems. Please provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" (at least a 50 percent or more probable) that the disability pattern or diagnosed disease for stomach problems is related to the events of the Veteran's service in Saudi Arabia, including the ingestion of food which was not properly prepared.  

The examiner should specifically address whether it is at least as likely as not (at least a 50 percent probability) that the postservice diagnoses of GERD, diverticulosis, gastritis and/or hernia is related to the Veteran's service in the Saudi Arabia.

Finally, address whether it is at least as likely as not (at least a 50 percent or more probable) that any of his stomach/gastrointestinal problems are proximately due to or permanently aggravated by his service-connected fibromyalgia, including any medication taken for such?  If the examiner believes that there is chronic aggravation or worsening of the Veteran's current stomach/ gastrointestinal problems by the service-connected fibromyalgia, the examiner should state whether such increase is due to the natural progress of the disability.  If it is found that such increase is not due to the natural progress of the disability, the examiner should then provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  In this regard, the examiner should accept the Veteran's report of the symptoms he had in service and following service to be credible.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  Schedule the Veteran for an appropriate VA examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of whether the Veteran has chronic fatigue syndrome.  (Note also his diagnosis of fibromyalgia.)  

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue syndrome found had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements regarding the onset and frequency of the related symptoms.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current chronic fatigue syndrome was caused by the Veteran's fibromyalgia or medication taken for the fibromyalgia.  In addressing this question, the examiner should distinguish the symptoms caused by any chronic fatigue symptom from the symptoms associated with the Veteran's service-connected fibromyalgia.  If this is not possible, the examiner should provide a rationale for such conclusion.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current chronic fatigue syndrome is permanently aggravated by his service-connected fibromyalgia, including any medication taken for such?  If and only if the examiner believes that there is aggravation or worsening of the Veteran's chronic fatigue syndrome by the service-connected fibromyalgia, the examiner should state whether such increase in disability is due to the natural progress of the disorder.  If the increase is not due to the natural progress, the examiner should provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

6.  Issue a Supplemental Statement of the Case discussing the evidence received that was not discussed in the May 2010 Statement of the Case.  This evidence includes, but is not limited, to records from 1991, 2003, December 2010 VA examination report, and VA outpatient reports from 2010.  This evidence was received prior to the claim being certified to the Board.

7.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



